Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-15-2007

Foster v. NJ Dept Transp
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1981




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Foster v. NJ Dept Transp" (2007). 2007 Decisions. Paper 214.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/214


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       No. 06-1981
                                      ____________

                                   LILLIAN FOSTER,
                                           Appellant

                                               v.

              NEW JERSEY DEPARTMENT OF TRANSPORTATION;
                      NICHOLAS MONAHAN, Manager, ROW;
          GREGORY B. VIDA, Director Human Resources, in their official
        and individual capacities; NEW JERSEY DEPARTMENT OF LABOR;
                JOSEPH J. DOHERTY, Director in his official capacity
                                _____________________

                      Appeal From the United States District Court
                              For the District of New Jersey
                              (D.C. Civil No. 04-cv-00101)
                       District Judge: Honorable Mary L. Cooper
                              ________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 7, 2007

               Before: RENDELL, JORDAN and GARTH, Circuit Judges.

                               (Filed: November 15, 2007)
                                      ____________

                               OPINION OF THE COURT
                                    ____________

PER CURIAM

       Lillian Foster appeals pro se from the District Court’s dismissal of her complaint.

For the reasons that follow, we will affirm.
                                               I.

          Foster, a Jewish woman who suffers from bipolar disorder, was employed by the

New Jersey Department of Transportation (“DOT”) since 1986. In 2000, following a

series of alleged incidents arising from her disorder, the DOT decided to end her

employment. The Office of Administrative Law held a hearing and recommended

affirming the DOT’s decision. On administrative appeal, the New Jersey Merit System

Board (“MSB”) affirmed, but modified the termination to a resignation in good standing

in light of Foster’s disability. Foster does not appear to have appealed that decision.

          Instead, in August 2002, Foster filed a complaint in New Jersey state court raising

claims for wrongful termination and discrimination under the Americans with Disabilities

Act of 1990 (the “ADA”), 42 U.S.C. § 12101, et seq., Title VII of the Civil Rights Act of

1964 (“Title VII”), 42 U.S.C. § 2000e, et seq., and New Jersey state law. The New Jersey

state court granted defendants’ motion for summary judgment and dismissed the action

with prejudice in March 2003. Foster does not appear to have appealed that decision

either.

          Thereafter, Foster sought employment with the New Jersey Department of Labor

(“DOL”), which declined to hire her. Also, while her state court proceeding was pending,

Foster had re-applied for her former position with the DOT in light of the MSB’s ruling

that she left in good standing. The DOT declined to reinstate her, and received

administrative approval to remove her name from the eligibility list for that position.

Foster appealed those decisions to the MSB, which affirmed them in March and August

                                               2
2003, respectively. Foster then appealed those rulings in New Jersey state court. In

2005, the Appellate Division affirmed and the New Jersey Supreme Court denied

certification.

       On January 12, 2004, while those appeals were pending, Foster filed the federal

complaint at issue here, complaining generally about (1) the DOT’s termination of her

employment and refusal to rehire her, and (2) the DOL’s refusal to hire her for a different

position. Foster alleges that those decisions violated the ADA (on the basis of her bipolar

disorder), Title VII (on the basis of her religion), and New Jersey state law. She also

named as defendants one DOL employee and two DOT employees, although she makes

direct allegations against only one of them (appellee Vida), whom she alleges defamed

her in two October 2003 letters. She sought both monetary damages and an injunction

requiring the DOT to reinstate her.1

       The federal defendants moved to dismiss the complaint, arguing that it was barred

by res judicata/claim preclusion and collateral estoppel/issue preclusion in light of the

state court and administrative proceedings. The District Court denied their motion under

the Rule 12(b)(6) standard, but ordered the parties to show cause why the complaint


  1
   Foster’s complaint also alleges that the DOT forced her to take unnecessary leave
under the Family and Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. § 2601, et seq.
The District Court did not address whether Foster had stated an FMLA claim, but she
does not raise that circumstance as error on appeal, and thus has waived the issue. We
note, however, that forced leave, by itself, does not violate the FMLA. See Sista v. CDC
Ixis N. Am., Inc., 445 F.3d 161, 175 (2d Cir. 2006). In her brief on appeal, Foster also
asserts various additional claims that she did not raise in the District Court. Those claims
are not properly before us.

                                              3
should not be dismissed on the basis of those issues as well as the Rooker-Feldman

doctrine (drawn from Rooker v. Fid. Trust Co., 263 U.S. 413 (1923), and District of

Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983)). After receiving the

parties’ submissions, the District Court dismissed all of the claims against the DOT

defendants under the Rooker-Feldman doctrine by order entered July 20, 2004. The

District Court allowed the claims against the DOL defendants to proceed, however,

because those claims arose after the dismissal of Foster’s state court complaint.

       The DOL defendants then moved to dismiss the claims against them. By order

entered December 27, 2005, the District Court dismissed Foster’s remaining federal

claims, declined to exercise supplemental jurisdiction over her remaining state law

claims, and denied Foster leave to amend her complaint. The District Court denied

reconsideration by order entered February 27, 2006. Foster appeals.2

                                             II.

                    A.   Foster’s Claims Against the DOT Defendants

       The District Court held that it lacks jurisdiction over Foster’s claims against the

DOT defendants under the Rooker-Feldman doctrine. We disagree. It later suggested,



  2
   We have jurisdiction pursuant to 28 U.S.C. § 1291. There is some question whether
the DOL defendants moved to dismiss under Rule 12(b)(1) or Rule 12(c). The District
Court’s Rooker-Feldman ruling pursuant to its order to show cause might be construed as
a grant of summary judgment. However its rulings are characterized, though, the relevant
issues are ones of law, our review of which is plenary. See Fowler-Nash v. Democratic
Caucus of Pa. House of Representatives, 469 F.3d 328, 330 n.1 (3d Cir. 2006); Atkinson
v. Lafayette Coll., 460 F.3d 447, 451 (3d Cir. 2006).

                                              4
however, that those claims are barred also by res judicata/claim preclusion, and

defendants raise that issue on appeal. We will affirm on that alternative basis.3

       Federal courts are required to give state court judgments the same preclusive effect

that courts of the issuing state would give them. See Rycoline Prods., Inc. v. C & W

Unlimited, 109 F.3d 883, 887 (3d Cir. 1997). “Under New Jersey law, res judicata or

claim preclusion applies when (1) the judgment in the first action is valid, final and on the

merits; (2) there is identity of the parties, or the parties in the second action are in privity

with those in the first action; and (3) the claim in the later action grows out of the same

transaction or occurrence as the claim in the first action.” Jones v. Holvey, 29 F.3d 828,

830 (3d Cir. 1994) (citations omitted).

       Each of these elements is present here. First, although the state court’s order

granting summary judgment does not specify its basis, it clearly operates as a decision

“on the merits” under New Jersey law because it dismissed Foster’s claims with prejudice



  3
    Under the Rooker-Feldman doctrine, district courts lack jurisdiction to entertain suits
that are, in essence, appeals from state court judgments. After the District Court issued its
ruling here, the Supreme Court clarified the narrow scope of the doctrine, explaining that
it applies only when a plaintiff asks a district court to redress an injury caused by the state
court judgment itself, and not merely when a plaintiff seeks to relitigate in district court a
claim or issue already litigated in state court. See Exxon Mobile Corp. v. Saudi Basic
Indus. Corp., 544 U.S. 280, 292-93 (2005); Turner v. Crawford Square Apartments III,
L.P., 449 F.3d 542, 547-48 (2006). Here, Foster’s complaint merely raised the same
claims against the DOT defendants that pre-dated her state court action. The complaint
does not mention the state court judgment at all, and does not seek redress for any injury
caused by that judgment. Thus, the District Court did not lack jurisdiction under the
Rooker-Feldman doctrine, and the effect of the state court judgment is determined by the
law of preclusion. See Exxon Mobile, 544 U.S. at 13; Turner, 449 F.3d at 547-48.

                                                5
(and not without prejudice for lack of jurisdiction, improper venue, or any other reason

that does not constitute a ruling on the merits under New Jersey law). See ITT Corp. v.

Intelnet Int’l Corp., 366 F.3d 205, 214 & n.17 (3d Cir. 2004); Velasquez v. Franz, 589
A.2d 143, 147-48 (N.J. 1991). Second, the DOT and Monahan were defendants in the

state court action. Vida was not so named, but he is in privity with the DOT because

Foster’s only potential federal claim lies against him in his official capacity. See Gregory

v. Chehi, 843 F.2d 111, 120 (3d Cir. 1988) (relying on, inter alia, Restatement (Second)

of Judgments § 51). See also Nanavati v. Burdette Tomlin Mem. Hosp., 857 F.2d 96, 113

(3d Cir. 1988) (noting New Jersey courts’ general reliance on the Restatement (Second)

of Judgments). Finally, Foster’s claims here are predicated on the same series of events

that she alleged in her state court action.4 Accordingly, the District Court properly

dismissed Foster’s claims against the DOT defendants.

                B.   Foster’s Federal Claims Against the DOL Defendants

       On appeal, Foster seeks reinstatement only of her claims against the DOT



  4
    We recognize that Foster alleges that the DOT refused to rehire her on the basis of her
previous employment history in October 2003, after her state court suit had been
dismissed in March 2003. The record, however, reveals that the DOT had refused to
rehire her on that same basis in both October and December 2002. She thus could have
raised that issue in her state court proceeding, and New Jersey’s entire controversy
doctrine precludes her from raising it now. See Rycoline, 109 F.3d at 885-86. We also
note that Foster fully litigated the DOT’s refusal to rehire her on the basis of her previous
employment history in the MSB, that the MSB ruled that the DOT was justified in
refusing to rehire her on that basis, and that the Appellate Division affirmed. We need
not decide whether that litigation provides an additional ground for concluding that Foster
may not relitigate this component of her claim in federal court.

                                             6
defendants and has not raised any claim of error as to the District Court’s dismissal of her

Title VII or ADA claims against the DOL defendants. She has thus waived any potential

error in that regard.

                                  C.    Remaining Issues

       Accordingly, the District Court properly dismissed Foster’s federal claims.

Having done so, the District Court acted within its discretion in declining to exercise

supplemental jurisdiction over the state-law claims (and Foster does not argue otherwise

on appeal). See 28 U.S.C. § 1367(c)(3); Figueroa v. Buccaneer Hotel Inc., 188 F.3d 172,

175 (3d Cir. 1999). The District Court also denied Foster leave to amend her complaint

to add the MSB and various of its personnel as defendants. For the reasons stated by the

District Court, we agree that such amendment would have been futile, and the District

Court acted within its discretion in that respect as well. See Hill v. City of Scranton, 411
F.3d 118, 134 (3d Cir. 2005).

       For these reasons, we will affirm the order of the District Court. Foster’s request

for oral argument is denied.




                                              7